               Case 3:20-cv-05623-JLR Document 14 Filed 12/01/20 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10       JAMES MITCHELL,
                                                              CASE NO. 3:20-cv-05623-JLR-JRC
11                               Petitioner,
                                                              ORDER ADOPTING REPORT
12               v.                                           AND RECOMMENDATION
13       ERIC JACKSON,

14                               Respondent.

15          The Court, having reviewed the Report and Recommendation of Magistrate Judge J.

16   Richard Creatura, any objections to the Report and Recommendation, and the remaining record,

17   does hereby find and ORDER that the Report and Recommendation is ADOPTED, the habeas

18   petition is denied, and the case is closed. A certificate of appealability shall issue. The Clerk

19   shall send copies of this Order to plaintiff and to Magistrate Judge Creatura.

20          Dated December 1, 2020

21

22                                                           A
                                                           JAMES L. ROBART
23                                                         United States District Judge

24

     [PROPOSED] ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
